UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6179



In Re: LAWRENCE E. GRIFFIN,

                                                          Petitioner.



         Petition for Writ of Mandamus.     (CA-01-1011-AM)


Submitted:   May 16, 2002                     Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lawrence E. Griffin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence E. Griffin petitions for a writ of mandamus, seeking

a coram nobis hearing challenging his 1981 conviction in the

District of Columbia court system.       This court does not have

jurisdiction to review District of Columbia cases or cases in other

federal circuits.     See District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 482 (1983); Gurley v. Superior Court of

Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969).   Because we

do not have jurisdiction to grant the requested relief, we deny the

petition.     We dispense with oral argument, because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                  2